 Case 2:19-cv-02842-CJC-E Document 14-1 Filed 04/19/19 Page 1 of 1 Page ID #:78




 1                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 2                               WESTERN DIVISION
 3
 4    CHRIS KOBIN, individually and
      on behalf of others similarly
 5    situated,                                    Case No. 2:19-cv-02842-CJC (Ex)
 6                    Plaintiff,
                                                  [PROPOSED] ORDER GRANTING
 7            v.                                  UNOPPOSED MOTION TO SERVE
                                                  AS LOCAL COUNSEL WITHOUT
 8    BIG PICTURE LOANS, LLC,                     HAVING AN OFFICE WITHIN
 9    ASCENSION TECHNOLOGIES,                     THIS DISTRICT
      LLC F/K/A BELLICOSE
10    CAPITAL, LLC, MATT
      MARTORELLO,
11
12                    Defendants.

13
14
15           Having considered Plaintiff’s Unopposed Motion to Serve as Local Counsel
16   Without Having an Office Within This District, the Court is of the opinion that the
17   Motion should be and hereby is GRANTED.
18           It is therefore ORDERED that Caddell & Chapman serve as local counsel for
19   Plaintiff without maintaining an office within this District.
20           It is further ordered that Caddell & Chapman lawyer, John Scofield, will not
21   be required to associate with local counsel maintaining an office within this District
22   for purposes of seeking to be admitted to practice pro hac vice in this litigation.
23
24
25   Dated:______________________              ______________________________________
                                                Hon. Cormac J. Carney
26
                                                United States District Judge
27
     Case No. 2:19-cv-02842-CJC (Ex)
28
                   [PROPOSED] ORDER GRANTING UNOPPOSED MOTION TO SERVE AS LOCAL
                       COUNSEL WITHOUT HAVING AN OFFICE WITHIN THIS DISTRICT
